Case: 13-13298   Date Filed: 05/23/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13298
                        Non-Argument Calendar
                      ________________________

                        Agency No. A099-385-201


RENATA FRANCA FERREIRA REIS,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (May 23, 2014)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-13298     Date Filed: 05/23/2014   Page: 2 of 3


      Renata Reis, a native and citizen of Brazil, petitions this Court to review a

decision of the Board of Immigration Appeals (BIA) denying her second motion to

reopen her removal proceedings. After careful review, we deny in part and dismiss

in part Reis’s petition for review.

      We review the denial of a motion to reopen for an abuse of discretion. Jiang

v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). Our review is limited to

determining whether the BIA exercised its discretion in an arbitrary or capricious

manner. Id. The Immigration and Nationality Act (INA) states that an alien may

file only one motion to reopen proceedings with the BIA. INA § 240(c)(7)(A), 8

U.S.C. § 1229a(c)(7)(A). The INA also states that a motion to reopen must

generally be filed within 90 days after the BIA enters its final administrative order

of removal. INA § 240(c)(7)(C)(i), 8 U.S.C. § 1229a(c)(7)(C)(i).

      Given these restrictions on motions to reopen, we cannot say that the BIA

abused its discretion by denying Reis’s second motion to reopen. Reis does not

dispute that the INA allows a petitioner to file only one motion to reopen. See INA

§ 240(c)(7)(A), 8 U.S.C. § 1229a(c)(7)(A). Neither does she allege that an

exception to this rule applies here. See id. She therefore has abandoned this

argument on appeal. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2

(11th Cir. 2005). In any event, the BIA also properly rejected Reis’s motion

because it was untimely filed on May 30, 2013, more than 90 days after the BIA

                                          2
              Case: 13-13298     Date Filed: 05/23/2014   Page: 3 of 3


issued its final administrative removal order on February 16, 2012. See INA

§ 240(c)(7)(C)(i), 8 U.S.C. § 1229a(c)(7)(C)(i).

      Reis implies that her second motion to reopen was timely because she had

petitioned this Court to review the BIA’s first motion to reopen, which was not

dismissed until May 14, 2013. Reis also points out that she had filed a motion to

reconsider with this Court, which was not denied until August 14, 2013. Reis’s

argument is unavailing, however, because the INA does not delay the deadline for

filing a motion to reopen simply because there are pending proceedings in this

Court. Cf. INA § 240(c)(7)(C), 8 U.S.C. § 1229a(c)(7)(C) (providing an

exhaustive list of the exceptions to the 90-day deadline for motions to reopen). As

a result, we deny Reis’s petition to review the BIA’s denial of her motion to

reopen.

      Finally, to the extent Reis petitions this Court to review the BIA’s refusal to

reopen her proceedings on its own motion, we must dismiss the petition because

we lack jurisdiction. See Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1294 (11th Cir.

2008) (“[W]e hold that the BIA’s decision whether to reopen proceedings on its

own motion pursuant to 8 C.F.R. § 1003.2(a) is committed to agency discretion by

law. We are, therefore, constrained to conclude that we lack jurisdiction to review

the BIA’s decision in this case.”).

      PETITION DENIED IN PART, DISMISSED IN PART.

                                          3